La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
(En reconsideración)
Hoy, reconsideramos nuestra determinación en Pueblo v. De Jesús Carrillo, 177 D.P.R. 788 (2009), donde determi-namos que no procedía la confiscación de la fianza pres-tada a favor de un acusado al descubrirse que la identidad que éste proveyó a las autoridades era falsa. Entonces en-tendimos que el error en la identidad del acusado configuró un vicio del consentimiento que invalidó el contrato de fianza, puesto que la fiadora descansó razonablemente en la identificación provista por el Estado.
*256Tras considerar la Moción de Reconsideración presen-tada por el Pueblo de Puerto Rico, representado por la Pro-curadora General, resolvemos que el error en la identidad del acusado es de carácter esencial o sustancial en la forma-ción del Contrato de Fianza. No obstante, el error sufrido en el caso de autos no es excusable. La fiadora no demostró ni un mínimo de diligencia al momento de su formación. Por lo tanto, reconsideramos nuestra determinación previa y con-cluimos que tal error no anula el referido contrato.
I
El 13 de abril de 2007 un individuo identificado como Javier De Jesús Carrillo fue intervenido y arrestado por ale-gada violación al Art. 401 de la Ley Núm. 4 de 23 de junio de 1971, según enmendada, conocida como Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401. Esta persona proveyó al agente del orden público una licencia de conducir con foto y firma del estado de California, una tar-jeta de seguro social con su nombre, número y firma, y una tarjeta de identificación del estado de Nevada con foto y firma. Además, informó que residía en un condominio ubi-cado en el área de Isla Verde. Cabe apuntar, en esta etapa, que ninguno de los documentos presentados corroboraba la dirección ofrecida verbalmente por el acusado.
El 14 de abril de 2007 el Ministerio Público sometió la denuncia a base de la información suministrada. Ese mismo día fue celebrada la vista de determinación de causa para arresto, en la que se determinó causa probable para éste y se fijó una fianza por cien mil (100,000) dólares. Conforme al proceso correspondiente, el individuo fue en-trevistado e investigado por un oficial de la Oficina de Ser-vicios con Antelación al Juicio (O.S.A.J.).(1) Al no poder *257prestar la cantidad impuesta, éste fue fichado por la Ofi-cina de Servicios Técnicos de la Policía y, posteriormente, ingresado al Centro de Detención Correccional de Bayamón.
El 23 de julio de 2007, International Fidelity Insurance Company (International o “la fiadora”) prestó la fianza co-rrespondiente a favor del acusado tras descansar en la in-formación obtenida por el Estado.
Llegado el día del juicio en su fondo el acusado no compareció. Como consecuencia, el tribunal emitió una or-den de mostrar causa por la cual no se debía confiscar la fianza, siendo notificada ésta el 13 de agosto de 2007. En dicha fecha, International comenzó una investigación para dar con el paradero del acusado. La fiadora, entonces, se percató de que la identidad ofrecida por éste no concordaba *258con la del verdadero Javier De Jesús Carrillo y lo comunicó al tribunal.
En una segunda vista para mostrar causa —celebrada el 13 de noviembre de 2007 luego de que la fiadora solici-tara tiempo adicional para localizar al fiado— el tribunal consideró que no medió explicación satisfactoria para el incumplimiento de las condiciones de la fianza, por lo que dictó sentencia sumaria contra la fiadora confiscando el importe de la referida fianza. Esta fue notificada el 6 de diciembre de 2007.
Oportunamente, International recurrió al Tribunal de Apelaciones. El tribunal apelativo intermedio confirmó la sentencia recurrida. Dicho foro concluyó:
A la luz de los hechos del presente caso, surge del expediente que la fiadora apelante no fue diligente al acceder afianzar la comparecencia del acusado. Aunque alega que su consenti-miento se basó en el error de identidad de la persona del im-putado, según surge de la denuncia y que ese documento goza de fe pública, lo cierto es que las Reglas de Procedimiento Criminal permiten que una denuncia o acusación sea enmen-dada para corregir errores de forma o de sustancia en cual-quier momento hasta que recaiga la sentencia de convicción.
La fiadora apelante debió ser más diligente y debió hacer un ejercicio razonable de solicitarle al imputado una identifica-ción con foto u otro medio de identificación para asegurarse que era quien decía ser o corroborara su verdadera identidad.
A pesar de su vasta experiencia y conocimiento, la apelante no realizó ningún esfuerzo por percatarse de que la persona que iba a fiar era quien decía ser. Ahora no puede alegar que su consentimiento fixe viciado porque el error en la persona del imputado fue provocado por el Estado. Su falta de diligencia no es excusable, por lo que no puede reclamar que el error vició el consentimiento para anular el contrato. Apéndice, págs. 97-98.
Inconforme, International acudió ante este Foro me-diante el recurso de certiorari. En dicho recurso se nos planteó que se cometieron los errores siguientes:
Erró el Honorable Tribunal de Apelaciones al confirmar la sentencia del Honorable Tribunal de Primera Instancia, al ne-*259garle a la parte peticionaria, una vista evidenciaría donde pu-diere presentar prueba a su favor para sostener la nulidad del contrato de fianza por razón de vicio en el consentimiento.
Erró el Honorable Tribunal de Apelaciones, al concluir en su sentencia que “tampoco la parte apelante (peticionaria) ha presentado diligencia alguna llevada a cabo con las agencias pertinentes para dar con el paradero de este imputado y pre-sentarlo ante los procedimientos criminales pendientes, como se comprometió al prestar la fianza”.
Erró el Honorable Tribunal de Apelaciones, al confirmar la sentencia del Tribunal de Primera Instancia, al concluir que el error en la identificación provista por el Estado, bajo las cir-cunstancias particulares de este caso, no constituye un vicio en el consentimiento lo suficientemente válido para anular el Contrato de Fianza, objeto de este caso.
Erró el Honorable Tribunal de Apelaciones, al confirmar ... [y] concluir que el Contrato de Fianza, objeto de este caso, la identidad de la persona a ser fiada, provista por el Estado, no tiene relevancia alguna y “que poco importa si el imputado era Javier De Jesús Carrillo o Fulano de tal”.
Erró el Honorable Tribunal de Apelaciones, al confirmar ... [y] concluir que la identidad provista por el Estado al mo-mento de perfeccionarse el Contrato de Fianza no tiene rele-vancia alguna y poco importa la identificación del acusado, ya que las Reglas de Procedimiento Criminal permiten que la denuncia o acusación sea enmendada en cualquier momento hasta que recaiga la sentencia de convicción.
Erró el Honorable Tribunal de Apelaciones ... al concluir que la identidad del acusado-fiado que provee el Estado en su gestión como parte contratante, al momento de perfeccionarse el Contrato de Fianza, no es de carácter sustancial.
Erró el Honorable Tribunal de Apelaciones, al confirmar ... no aceptar ni concluir que la información provista por el Es-tado, sobre la identidad del acusado-fiado, bajo las circunstan-cias particulares de este caso, no constituía ser una informa-ción razonablemente confiable bajo la cual se podía prestar la fianza en controversia, y en vista de que la información pro-vista por el Estado sobre la identidad del acusado resultó ser falsa, entonces, debía de eximirse de responsabilidad a la pe-ticionaria por dicha Fianza. State v. Lanns, 95-781, p.4 (la. App. 1 Cir. 11/9/95), 605 So. 2d 66, 67 y State v. Turner, 893 So. 2d 900 (La. App. 3 Cir, 12/8/04). Petición de certiorari, págs. 7-8.
Así las cosas, emitimos una sentencia en el caso de autos, Pueblo v. De Jesús Carrillo, supra, mediante la cual *260determinamos que no procedía la confiscación de la fianza por existir un vicio en el consentimiento que invalidó el Contrato de Fianza suscrito. Esto tras descubrirse que la identidad que el acusado proveyó a las autoridades era falsa y esta información fuera en la que descansara la fia-dora para medir su riesgo.
Inconforme, comparece el Pueblo de Puerto Rico solici-tando que reconsideremos la sentencia dictada y que con-firmemos la determinación emitida por el Tribunal de Apelaciones. Tras examinar los argumentos esgrimidos, acogemos la Moción de Reconsideración instada y reconsi-deramos nuestra decisión en el caso de autos.(2) Como re-sultado, confirmamos la sentencia del Tribunal de Apelaciones. Veamos.
II
En estrecha relación con la presunción de inocencia que cobija a todo acusado, la Sec. 11 del Art. II de la Constitución de Puerto Rico garantiza que
[t]odo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio.
*261La detención preventiva antes del juicio no excederá de seis meses. Las fianzas y las multas no serán excesivas. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 343.
En nuestro ordenamiento este derecho se hace efectivo a través del contrato de fianza, sujeto a las exigencias de las Reglas de Procedimiento Criminal, ya sea mediante el re-conocimiento de un fiador o por medio del depósito del im-porte de la fianza por el acusado. No obstante, del acusado no prestarla, el Estado lo mantendrá bajo su custodia por un periodo que —por disposición constitucional— no podrá exceder de los seis (6) meses. Sánchez v. González, 78 D.P.R. 849 (1955).
El contrato de fianza criminal es sui géneris entre el fiador y el Estado por el que el Estado transfiere la custodia del acusado al fiador y éste último se compromete a garantizar la comparecencia del acusado durante todo el procedimiento criminal seguido en su contra. Pueblo v. Colón, 161 D.P.R. 254 (2004); Pueblo v. Martínez Hernández, 158 D.P.R. 388 (2003); Pueblo v. Newport Bonding & Surety Co., 145 D.P.R. 546 (1998). No obstante, como todo contrato de fianza siempre hay tres partes involucradas —acreedor, deudor-fiado y fiador— lo que da lugar a una serie de relaciones jurídicas entre dichos sujetos que no pueden ser descartadas ligeramente.(3) J. Alventosa del Río, La Fianza: Ambito de Responsabilidad, Granada, Ed. Comares, 1988, pág. 11.
En el contexto criminal, el contrato de fianza tiene como objetivo asegurar la comparecencia de la persona acusada ante el tribunal a todas las etapas del proceso judicial. Regla 219 de Procedimiento Criminal, 34 *262L.P.R.A. Ap. II. Es por tal motivo que la responsabilidad del fiador no se limita a la prestación de la fianza. Como parte de las particularidades del contrato de fianza criminal, el fiador está “obligado a tomar parte activa en todo el proceso penal para estar al tanto del paradero del imputado de de-lito y asegurar su sumisión al proceso criminal pendiente”. (Énfasis suprimido.) Pueblo v. Colón, supra, págs. 260-261. Véase Pueblo v. Martínez Hernández, supra, pág. 395. Esto presupone, por lo tanto, un alto grado de diligencia de su parte, particularmente en aquellos casos en los que la fia-dora es una corporación que se dedica lucrativamente a ese negocio. Pueblo v. Colón, supra, pág. 266.
Toda vez que la custodia del acusado ha sido transferida al fiador, la incomparecencia del custodio ante el tribunal representa el incumplimiento del fiador de sus obligaciones. Pueblo v. Colón, supra. Por dicho incumplimiento deberá responder con la garantía ofrecida según el procedimiento de confiscación de fianza establecido en la Regla 227(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Dicho precepto dispone que de no mediar una explicación satisfactoria para el incumplimiento, el tribunal procederá a dictar una sentencia sumaria contra los fiadores y confiscará el importe de la fianza.
III
En el caso de autos, la fiadora aduce que medió vicio en su consentimiento por error y que éste conlleva la anulabi-lidad del contrato. Esto porque confió en la identificación provista por el Estado que mediante varias de sus institu-ciones intervino, entrevistó y mantuvo la custodia del indi-viduo bajo una identidad falsa. Apunta, además, que le es imposible ubicar y arrestar al acusado debido al error de identidad cometido por la “crasa falta de diligencia” del Estado que le “indujo a error” haciéndola entrar a un con-trato bajo falsa creencia. Por lo tanto, procedemos a pro-*263fundizar en el estudio del vicio en el consentimiento por error y su aplicación en el contrato de fianza.
Todo contrato requiere del consentimiento de los contratantes, de un objeto cierto que sea materia del contrato y de causa. 31 L.P.R.A. sec. 3391. De acuerdo con estos requisitos, el Art. 1217 del Código Civil expone que “[s]erá nulo el consentimiento prestado por error, violencia, intimidación o dolo”. 31 L.P.R.A. sec. 3404. En particular, el error como vicio en el consentimiento ocurre cuando, “[1]a ignorancia o una falsa información ha inducido al declarante a decidir algo que no es lo que realmente le hubiese interesado”. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra. ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. I, pág. 81. No obstante, no todo error invalida el consentimiento y, por consiguiente, el contrato. Nuestro ordenamiento requiere, en lo pertinente, que éste recaiga
... sobre la sustancia de la cosa que fuere objeto del contrato, o sobre aquellas condiciones de la misma que principalmente hubiesen dado motivo a celebrarlo.
El error sobre la persona sólo invalidará el contrato cuando la consideración a ella hubiere sido la causa principal del mismo.
El simple error de cuenta sólo dará lugar a su corrección. 31 L.P.R.A. sec. 3405.
Cónsono con lo anterior, el error como causa de invalidación del contrato es excepcional por presumirse la validez del contrato y del consentimiento. Por lo tanto, quien invoca el error tiene la carga de probarlo. Capó Caballero v. Ramos, 83 D.P.R. 650, 673 (1961); L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, 6ta ed., Madrid, Ed. Thomson/Civitas, 2007, pág. 209; J.R. Vélez Torres, Curso de derecho civil: derecho de contratos, San Juan, Ed. Rev. Jur. U.I.P.R., 1990, pág. 53. Asimismo, conforme nos hemos expresado en distintas ocasiones, para que éste anule un negocio jurídico, se requiere principalmente que el error sea *264esencial y excusable. Capó Caballero v. Ramos, supra, pág. 673; Diez-Picazo, op. cit., pág. 213.
A. Error esencial
El error —sobre la sustancia de la cosa que fuese objeto del contrato o sobre aquellas condiciones de ésta— es esencial cuando ha sido determinante para la celebración del negocio por la parte contratante que lo alega. Coop. La Sagrada Familia v. Castillo, 107 D.P.R. 405 (1978). El error esencial incluye el error en la identidad, la materia o las cualidades esenciales de la cosa, siempre y cuando éstas fueran especialmente tenidas en cuenta. Puig Brutau, op. cit., pág. 85. A esos efectos, lo importante es que el tribunal quede convencido de que del contratante haber conocido su error, éste no hubiese celebrado el contrato. Coop. La Sagrada Familia v. Castillo, supra. Asimismo, hemos expresado que “la apreciación de la esencialidad del error requiere prueba y constancia del nexo que en cada caso tenga aquél con los fines y objeto que las partes hayan perseguido y tenido en cuenta al contratar”. Íd., pág. 415.
B. Error excusable
Por otro lado, es preciso que el error sea excusable, esto es que derive de actos desconocidos del obligado sin que tal desconocimiento haya podido ser evitado con mediana prudencia o diligencia, que no sea imputable al que lo sufre. Capó Caballero v. Ramos, supra; Diez-Picazo, op. cit., pág. 215. En Capó Caballero v. Ramos, supra, pág. 677, citando con aprobación las manifestaciones del Tribunal Supremo de España, expresamos que “es mucho menos admisible el error ‘cuando quienes contratan son personas peritas o conocedoras del respectivo negoció’ ”.
Respecto a la diligencia exigible y la distribución de las cargas precontractuales de información entre las partes, Diez-Picazo expresa que
*265... cada parte debe informarse de las circunstancias y condi-ciones que son esenciales o relevantes para ella, desde luego en los casos en que tal información le es fácilmente accesible. La diligencia se aprecia, además, teniendo en cuenta las con-diciones de las personas. Es exigible mayor diligencia cuando se trata de un profesional o de un experto. La diligencia exi-gible es, por el contrario, menor, cuando se trata de persona inexperta que entre en negociaciones con un experto. Diez-Picazo, op. cit., pág. 216.
Por lo tanto, cada parte contratante tiene el deber de informarse. No obstante, esto no limita el análisis de los tribunales sobre la diligencia y conducta de la otra parte contratante.
IV
En el caso de autos, el acusado proveyó una identidad falsa a las autoridades y actuó en todo momento según tal identidad, incluso durante el periodo en el que estuvo bajo la custodia del Estado. El Estado utilizó los mecanismos acostumbrados y requeridos para corroborar la informa-ción y no advirtió la falsedad. Posteriormente, International, compañía experta en este tipo de transacciones, prestó una fianza por la cantidad de cien mil (100,000) dólares en efectivo como garantía de la comparecencia del acusado tras haber confiado en la identidad provista por el Estado. Por tal motivo, se le transfirió a la fiadora su custodia.
No tenemos duda de que el engaño cometido por el in-dividuo lesiona tanto los intereses del Estado, que quedó imposibilitado de procesarlo criminalmente, como los inte-reses económicos de la compañía fiadora. No obstante, con-siderando el conflicto de intereses existente entre ambas partes y conforme a la jurisprudencia y la doctrina antes descritas, debemos examinar si el error que aduce la fia-dora fue uno esencial; cuál es la diligencia debida por la fiadora, y si conlleva la excusabilidad de dicho error.
*266A. Error esencial
El objeto del contrato de fianza suscrito por International era garantizar la presentación ante el tribunal del in-dividuo que usurpó la identidad del Sr. Javier De Jesús Carrillo. Concluimos que en el caso de autos hubo error esencial respecto al objeto del contrato puesto que de la fiadora haber conocido que no estaba garantizando al ver-dadero señor De Jesús Carrillo, no lo hubiese celebrado. Esto porque los elementos por considerar para medir su riesgo se habrían trastocado totalmente al cambiar la iden-tidad del sujeto cuya presencia garantizaba. No obstante, éste no es el único criterio para conceder la anulación del contrato de fianza. El error, además de ser esencial, debe ser excusable.
B. Error excusable
Para que un error en la formación de un contrato sea excusable, la parte contratante que aduce el error tiene el deber de informarse de forma diligente. Como discutiéramos anteriormente, tal deber recae sobre ambas partes.
De los hechos del caso surge que el Estado realizó la investigación correspondiente al proceso criminal en contra del fiado. Lamentablemente, a pesar de su gestión, no pudo descubrir la falsedad de la información suministrada por el acusado. Sin embargo, aunque el Estado no logró percatarse de que el acusado había falsificado su identi-dad, su actuación reflejó la diligencia debida. En lo concer-niente a la evaluación e investigación llevadas a cabo por O.S.A.J., dicha oficina utiliza unos sistemas de informa-ción para verificar la información provista por el individuo. De acuerdo con el Reglamento sobre Procedimientos Uni-formes para la Evaluación, Recomendación de Libertad Provisional, Supervisión y Seguimiento de Imputados de Delito bajo la Jurisdicción de la Oficina de Servicios con Antelación al Juicio, Reglamento Núm. 5991, Departa-*267mentó de Estado, 6 de julio de 1999, cuando el tribunal decreta la libertad provisional del individuo bajo la juris-dicción de O.S.A.J., ésta corrobora —por medio de meca-nismos adicionales e inclusivo mediante investigaciones de campo— la información proporcionada, así como las reco-mendaciones y otros documentos posteriormente solicita-dos para verificar datos personales y así determinar los niveles de supervisión requeridos para cada individuo.
Por otro lado, de los hechos y las admisiones de International surge que la fiadora simplemente descansó en la información provista por el Estado, particularmente en la denuncia, sin realizar una investigación independiente de la información suministrada —esencial para el contrato— que satisficiera sus necesidades como negocio. (4) Así las co-sas, asumió la custodia y el riesgo por la incomparecencia del acusado por cien mil (100,000) dólares. La confianza que pudiera suscitarle la denuncia, documento que puede ser enmendado por defectos de forma como defectos sus-tanciales, no le exime de la diligencia que le es exigible como perita. Reglas 38(a) y 38(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Asimismo, International se desentendió del imputado hasta que el Tribunal de Primera Instancia le notificó una orden para mostrar causa ante la incomparecencia del in-dividuo al juicio en su fondo, fecha en que la fiadora admite que comenzó su investigación para dar con su paradero y por la que se enteró de que la identidad suministrada por éste era falsa. Ante este cuadro creemos que la gestión mí-nima que podía realizar la compañía fiadora era verificar *268la dirección provista por el acusado dada la inexistencia de una identificación que contara con una dirección física en Puerto Rico.
Todos los argumentos presentados por la fiadora impo-nen sobre el Estado el peso de la corroboración de la iden-tidad del acusado. Erróneamente, ésta arguye que en un contrato de fianza el Estado asume la responsabilidad contractual de identificar al imputado, sin necesidad de ésta verificarla, mientras que ella solamente se obliga a fiar y garantizar la comparecencia del fiado. Toma, por lo tanto, el riesgo de la incomparecencia a base de dicha información. Esto porque no es parte de la pericia reque-rida a este tipo de compañías la identificación de a quien fía tales sumas. No podemos avalar tales argumentos.
Precisamente, si la obligación de la fiadora consiste en fiar y garantizar la comparecencia del fiado, entonces para cumplir satisfactoriamente con esa obligación, consustan-cialmente, debe procurar, cuando menos, constatar la in-formación del fiado. Para ello basta con llevar a cabo aque-lla gestión razonable que le permita corroborar que el fiado es quien dice ser. Los argumentos de la fiadora, no sólo desconocen las distintas relaciones jurídicas existentes de un contrato de fianza, sino que ignoran el deber de infor-marse que tienen las partes contratantes y escudan la falta de diligencia de la fiadora tras la supuesta crasa falta de diligencia de la otra parte contratante.
Asimismo, cabe apuntar que a una compañía fiadora se le exige mayor diligencia por su condición de experta en la materia objeto de contrato que a una persona sin conoci-miento de ésta. Como expresáramos en Pueblo v. Martínez Hernández, supra, pág. 400 esc. 10, las compañías fiadoras “[p] reviendo la eventualidad de tener que pagar en caso de incomparecencia del fiado, ... le exigen [al fiado] el pago de primas y el otorgamiento de garantías colaterales para cu-brir el monto de la fianza, de manera que su riesgo quede asegurado”. Por lo tanto, no es un negocio que se realice sin *269las debidas salvaguardas y menos ante una suma tan considerable.
Por lo tanto, no es suficientemente diligente una fiadora que descarga su responsabilidad de revisar datos esenciales para la formación del contrato de fianza en el Estado. Sostener lo contrario, le impondría la responsabilidad absoluta al Estado (es decir, a una de las partes contratantes) de asegurarse que la información sobre el potencial fiado sea correcta. Tal proceder podría tener efectos nocivos en los contratos de fianza criminal. Por eso, aunque el elemento bajo el que recayó el error era uno esencial —determinante para la celebración del negocio— éste no es un error excusable debido a la falta de diligencia exigible a una corporación que se dedica lucrativamente a ese negocio.
De forma alguna deseamos que se interprete que todo el peso sobre la identidad del fiador recae en la fiadora sim-plemente porque ésta deriva lucro de dicho negocio. Somos conscientes de que una fiadora diligente puede no perca-tarse de este tipo de error como le sucedió al Estado. No obstante, la fiadora deberá demostrar actuaciones diligen-tes que sean, a su vez, evaluadas según los hechos de cada caso. Estas no están presentes en el caso de autos.
V
En conformidad con lo anterior, reconsideramos nuestra determinación en Pueblo v. De Jesús Carrillo, supra, y con-firmamos la decisión del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton disintió con una opinión escrita, a la cual se unieron la Jueza Aso-ciada Señora Fiol Matta y la Juez Asociada Señora Rodrí-guez Rodríguez.

(1) El procedimiento de evaluación e investigación de la información suminis-trada por los imputados es llevado conforme al Reglamento sobre Procedimientos Uniformes para la Evaluación, Recomendación de Libertad Provisional, Supervisión *257y Seguimiento de Imputados de Delito bajo la Jurisdicción de la Oficina de Servicios con Antelación al Juicio, Reglamento Núm. 5991, Departamento de Estado, 6 de julio de 1999. Este incluye una entrevista inicial con un Oficial de la Unidad de Evalua-ción y Recomendación de la Oficina de Servicios con Antelación al Juicio (O.S.A.J.) quien recoge la información demográfica ofrecida por el imputado y la verifica en los sistemas de información disponibles. Tal como expone el Art. 6(c) de la Ley Núm. 177 de 12 de agosto de 1995, según enmendada, conocida como Ley de la Oficina de Servicios con Antelación al Juicio, 4 L.P.R.A. sec. 1307, éstos incluyen el Sistema de Información de Justicia Criminal (SIJC), el National Crime Information Center (NCIC), el Vehicle and Driver Information System (VADIS/DAVID), la Oficina de la Administración de los Tribunales (OAT) y cualesquiera otros sistemas de informa-ción análogos.
Una vez realizada dicha búsqueda, el Oficial cumplimenta el formulario In-forme (que se nutre también de información provista por el imputado en una se-gunda entrevista) y que se somete con las debidas recomendaciones al tribunal luego de evaluar la información de acuerdo con los Criterios de Evaluación de Riesgo para Recomendaciones al Tribunal y Supervisión por O.S.A.J. No obstante, no es hasta que el tribunal decreta la libertad provisional bajo la jurisdicción de la O.S.A.J. que ésta toma fotografías del liberado y las registra en el Registro de Cámara Instantánea. Además, le solicita al liberado en la denominada “entrevista social” ciertos documentos con el propósito de verificar sus datos personales. Estos incluyen: cartas de recomendación de vecinos, amigos o familiares con dirección y teléfonos distintos, recibo reciente de luz, agua o teléfono, certificado de buena conducta, acta de nacimiento, entre otros. Es en esta etapa que las referencias y la información provistas por el liberado son, pues, verificadas por los recursos humanos de la Ofi-cina, incluyendo la realización de las investigaciones de campo pertinentes. Esta información sirve para determinar los niveles de supervisión requeridos. Reglamento sobre Procedimientos Uniformes para la Evaluación, Recomendación de Libertad Provisional, Supervisión y Seguimiento de Imputados de Delito bajo la Jurisdicción de la Oficina de Servicios con Antelación al Juicio, supra, págs. 42-43 y 54.


(2) Ciertamente este Tribunal puede reconsiderar una determinación original, particularmente cuando apercibimos las consecuencias indeseadas que ésta pueda causar. En el caso de autos, advertimos que no modificar nuestra determinación, podría tener unos resultados perjudiciales en los contratos de fianza criminal, pu-diendo prestarse para un uso inescrupuloso. Asimismo, impone al Estado todas las consecuencias. Al respecto, la Procuradora General destaca en su Moción de Recon-sideración de 22 de enero de 2010, pág. 5, que “[e]l resultado de la sentencia ... resulta sustancialmente detrimental para el interés del Estado, en quien este Alto Foro ha descargado totalmente el deber de informarse que se supone que ambos contratantes comparten”.
Por otro lado, la parte puede presentar nuevos argumentos, o “puede volver a argumentar en otra forma lo que ya se discutió antes, para demostrar al tribunal que se ha cometido un error y que debe reconsiderar su pronunciamiento”. R. Hernández Colón, Derecho Procesal Civil, 4ta ed., San Juan, Ed. Lexis Nexis, 2007, pág. 341. No es la primera vez que este Foro advierte la necesidad de acoger —sin cambio alguno en los fundamentos y análisis— una ponencia previamente publicada como disidente y en un periodo de tiempo corto. Véanse: Mun. Arecibo v. Mun. Quebradillos, 161 D.P.R. 109 (2004), opinión disidente del Juez Hernández Denton; Municipio Arecibo v. Municipio Quebradillos, 163 D.P.R. 308 (2004), opinión del Tribunal emitida por el Juez Hernández Denton.


(3) “Es normal que el contrato de fianza se celebre entre el acreedor de otro y el fiador, por ser las partes acreedora y deudora en la relación accesoria de fianza. Sin embargo, la razón o causa determinante de que alguien se obligue a pagar una deuda ajena está en la relación que media entre el fiador y el deudor principal, que deberá calificarse en cada caso según su propia naturaleza ... con independencia de la rela-ción de fianza que es la existente entre acreedor y fiador.” J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. II, Vol. II, pág. 594.


(4) Como parte de la información a la que tuvo acceso la fiadora antes de tomar su decisión de afianzar al acusado, pudo inspeccionar dos (2) tapetas de identifica-ción aparentemente emitidas por estados de Estados Unidos con distintas direccio-nes, así como una tercera dirección en Puerto Rico ofrecida verbalmente por el acusado. Podemos razonablemente inferir que fue por esta misma falta de nexos con la comunidad, evidenciada por documentos de otros estados, que O.S.A.J. no le ofre-ció a éste otros de sus servicios. Además, según el Reglamento Núm. 5991, supra, al individuo no estar bajo la jurisdicción de O.S.A.J., la identificación llevada a cabo por este organismo se limitaba a los sistemas de investigación (SIJC), (NCIC), (VA-DIS!DAVID),(OAT) y otros sistemas deinformación análogos.